DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
Examiner notes that any objections and/or rejections recited in the previous office action dated April 15, 2022 and not recited herein are withdrawn.

Claim Interpretation
Claims 1, 7, 15, 20, and 27 recite the term “about.” This term is relative and the specification is silent regarding a definition for the term, see MPEP 2173.05(b). For examination purposes the term “about” is interpreted as meaning within reasonable measurement error that would be understood by one of ordinary skill in the art.
Claims 1 and 15 recite the phrase “adapted to face a stream of air.” Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. The clause “adapted to” is an example of claim language that may raise a question as to the limiting effect of the language in a claim.  The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002). See MPEP 2111.04, I. In the present application, the aforementioned phrase imparts the structure of being air permeable as per the specification paragraph 0035. For purposes of examination this limitation will be met if the prior art material is air permeable or is explicitly stated as facing a stream of air. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 7-15, 17, 19-21, and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 15, the term “generally parallel” is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, claims 1 and 15 are interpreted as instead reciting “parallel.”
Claims 3, 5, 7-14, 17, 19-21, and 24-26 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, since these claims depend from the claims rejected above and do not remedy the aforementioned deficiencies.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 7-8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda et al. (JP 2008281276 A, herein English machine translation is used for all citations), in view of Czaplicki et al. (WO 2016187526 A1) and Kondo (JP-4647978-B2, herein English machine translation used for all citations).
Regarding claim 1, Shinoda teaches a composite material comprising: a plurality of discrete layers layered on top of each other including: a non-permeable (non-breathable) thermoformable film (thermoplastic resin film, 10) having one or more layers; a core material layer (intermediate layer, 20), and an air permeable nonwoven material layer (inner cover layer, 30), wherein the nonwoven material layer is adapted to face a stream of air within a channel and the core material layer is sandwiched between the nonwoven material layer and the thermoformable film layer (Shinoda, Fig. 1, Par. 0009-0012, and Claims 1-2). 
Shinoda does not specifically disclose an embodiment wherein the thermoformable film exhibits an air permeability of about 0 l/m2/s to about 250 l/m2/s at 200 Pa.
Shinoda does, however, disclose that it is well known and well within the ability of one skilled in the art to change and modify the air permeability of a substantially non-permeable layer in a composite material to have an air permeability in the range of 0.1 to 50 cm3/cm2/s (1 to 500 l/m2/s) (Shinoda, Par. 0012), which overlaps the claimed range of 0 to 250 l/m2/s, and thus establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05.
It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to have created, measured, and optimized Shinoda’s non-permeable thermoformable film to have an air permeability in the range of 0 to 250 l/m2/s to attain a balance of air permeability and sound absorption properties (Shinoda, Par 0009-0012, see MPEP 2144.05, II, MPEP 2143).
Shinoda does not teach wherein the core material layer is nonwoven, consists of short fibers having an average length of about 12 mm or less, or is created from a blend of polyolefin and polyester based fibers. Shinoda further does not teach wherein the air permeable nonwoven material layer is needle-punched.
Czaplicki teaches a composite material (acoustic composite) comprising a plurality of discrete layers layered on top of each other including a nonwoven layer (18) and a core nonwoven material layer (middle layer, 16) wherein the core nonwoven material layer (middle layer) is made of acoustic composite material, wherein the acoustic composite material comprises short fibers having an average fiber length of 12 mm or less (Czaplicki, Abstract, Fig. 1, Par. 006, 007, 0018, 0023, and 0054), which lies within the claimed range of about 12 mm or less, and therefore, satisfies the claimed range, see MPEP 2131.03. Czaplicki further teaches wherein the core material layer is created from a blend of polyolefin (polyethylene) and polyester based fibers (Czaplicki, Par. 0025). Czaplicki does not teach adding any other material to the core nonwoven material layer and therefore Czaplicki’s core nonwoven material layer consists of the fibers. Czaplicki further teaches that it is well known in the art to make a nonwoven material layer in a composite material a needle-punched nonwoven material (Czaplicki, Par. 0019).
Since both Shinoda and Czaplicki are analogous art as they teach a composite material comprising a nonwoven layer and a core material layer that is capable of allowing and controlling air flow (Czaplicki, Par. 006, 0011 – see “ventilating and air conditioning”; Shinoda, Par. 0009 – see “air conditioning duct”) that absorbs sound (Czaplicki, Par. 001 and 005; Shinoda, Par. 0011-0012), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Czaplicki to modify Shinoda and use Czaplicki’s core material layer (middle layer) as the core material layer (intermediate layer) of Shinoda. This would allow for improved air flow resistance in the core material layer as well as improved sound absorption (Czaplicki, Par. 005-006). It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Czaplicki to modify modified Shinoda and make the air permeable nonwoven material layer needle-punched. This would reduce cost and reduce the amount of waste disposed to landfill (Czaplicki, Par. 0019).
Modified Shinoda does not teach that the composite material is one or more sheets joined together at one or more lip portions to form a hollow member defining a channel; wherein the one or more lip portions span a length of the hollow member and are generally parallel to a longitudinal axis of the channel. 
Kondo teaches an air duct formed of one or more sheets joined together at one or more lip portions to form a hollow member defining a channel (duct); wherein the one or more lip portions span a length of the hollow member and are generally parallel to a longitudinal axis of the channel (Kondo, Par. 0001-0002, 0016-0017, Claim 1, and Fig. 1). 
Since both modified Shinoda and Kondo are analogous art as they both teach air ducts (Shinoda, Par. 0001), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Kondo to create an air duct formed of two sheets of the composite material of modified Shinoda, such that they are joined at lip portions spanning a length of the duct and extending parallel to a longitudinal axis of the channel. This would allow for an air duct that can easily be cleaned, stored, and transported in multiple sheets stacked on top of each other to not take up much space (Kondo, Par. 0008-0009, 0021-0022).
Regarding claim 5, modified Shinoda teaches that the core material layer is created from a blend of polypropylene and polyethylene terephthalate based fibers (Czaplicki, Par. 0025).
Regarding claim 7, modified Shinoda teaches that the nonwoven material layer (film or sheet) has an air permeability in the range of 0.1 to 50 cm3/cm2/s (1 to 500 l/m2/s) (Shinoda, Par. 0012) which causes the overall composite material to have no more than that range of air permeability. Therefore, modified Shinoda teaches the composite material has an air permeability of 1 to 500 l/m2/s, which overlaps the claimed range of 0 to 250 l/m2/s, and thus establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05.
Regarding claim 8, modified Shinoda teaches that the thermoformable film (thermoplastic resin film, 10) is a multi-layer barrier film (has non-breathable and waterproof properties) formed from thermoplastic polymers (polyester) (Shinoda, Par. 0010).
Regarding claim 10, modified Shinoda teaches all of the elements of the claimed invention as stated above for claim 1. Modified Shinoda does not teach wherein the composite material further comprises an additional nonwoven material located between the thermoformable film and the core material layer.
Czaplicki teaches a composite material (acoustic composite) comprising a plurality of discrete layers layered on top of each other including a nonwoven layer (18) and a core material layer (middle layer, 16) and an outer layer (12) (Czaplicki, Fig. 1, Par. 006) further comprising an additional nonwoven layer (14) located between the top layer and the core material layer (middle layer) (Czaplicki, Fig. 1, Par. 006).
Since both Shinoda and Czaplicki are analogous art as they teach a composite material comprising a nonwoven layer and a core material layer that is capable of allowing air flow (Czaplicki, Par. 0011 – see “ventilating and air conditioning”; Shinoda, Par. 0009 – see “air conditioning duct”) that absorbs sound (Czaplicki, Par. 001 and 005; Shinoda, Par. 0011-0012), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Czaplicki to modify modified Shinoda and include an additional nonwoven layer between the top layer (Shinoda’s thermoformable film) and the core material layer of modified Shinoda. This would allow for better air flow resistance as well as improved sound absorption (Czaplicki, Par. 005-007).
Regarding claim 11, modified Shinoda teaches that each of the plurality of layers are made from different materials (Shinoda, Par. 0009-0012). Modified Shinoda further teaches wherein the thermoformable film is non-permeable and the nonwoven layer is permeable (Shinoda, Par. 0009-0012), and thus they have specific and different air flow resistances. Since the core material layer is made from a different material, it can be said that it has a specific and air flow resistance that is different from both the thermoformable film and the nonwoven layer, and therefore, modified Shinoda teaches the claimed limitations, see MPEP 2143.
Regarding claim 12, modified Shinoda teaches the composite material of claim 1, wherein the one or more sheets are formed at a thickness (Shinoda, Fig. 1, and Par. 0009-0012, and 0017). Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (See MPEP 2113). The composite material structure of the prior art discloses a product which reasonably appears to be either identical or only slightly different than the claimed product-by-process composite material structure subjected to the process steps of thermally activating the layers in an air-circulating oven and compressing, and therefore absent any objective evidence showing to the contrary, the addition of the process limitations of claim 12 does not provide a patentable distinction over the prior art.
Regarding claim 13, modified Shinoda teaches that the one or more sheets are molded into a three-dimensional part (Shinoda, Fig. 1, and Par. 0009 - see "air conditioning duct"; Kondo, Par. 0016-0017).
Regarding claim 14, modified Shinoda teaches that the composite material is shaped to form an air duct, wherein the needle-punched nonwoven material layer is an inner layer of the air duct and the film (thermoplastic resin film, 10) is an outer layer of the air duct (Shinoda, Fig. 1, Par. 0009).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shinoda et al. (JP 2008281276 A, herein English machine translation is used for all citations), in view of Czaplicki et al. (WO 2016187526 A1) and Kondo (JP-4647978-B2, herein English machine translation used for all citations) as applied to claim 1 above, as further evidenced by Fabric (Fabric, 2022, dictionary.com).
Regarding claim 3, modified Shinoda teaches that the needle-punched nonwoven material layer is a flexible material formed from polyester fibers (Shinoda, Par. 0009 and 0012). Modified Shinoda teaches the needlepunched non-woven layer is a polyester-based non-woven fabric (Shinoda, Par. 0012). It is well-known in the art that fabrics are inherently formed of fibers as evidenced by the definition of Fabric provided by Dictionary.com. In view of the foregoing, one of ordinary skill in the art would have understood that Shinoda’s polyester-based non-woven fabric is necessarily formed of polyester fibers.

Claims 9 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda et al. (JP 2008281276 A, herein English machine translation is used for all citations), in view of Czaplicki et al. (WO 2016187526 A1) and Kondo (JP-4647978-B2, herein English machine translation used for all citations) as applied to claims 1 and 8 above, further in view of Tanaka (US 20030077969 A1).
Regarding claim 9, modified Shinoda teaches the composite material of claim 8, wherein the thermoformable film is formed from a thermoplastic polyester (Shinoda, Par. 0010). Shinoda further teaches wherein the duct layers achieve flexibility and stretchability (Shinoda, Par. 0009).
Modified Shinoda does not teach wherein the thermoplastic polyester is an elastomer.
Tanaka teaches a sound absorption material comprising a filament nonwoven fabric (A) and a nonwoven material layer (B) (Tanaka, abstract and Par. 0008) wherein the filament nonwoven fabric is a thermoformable film wherein the thermoformable film is a thermoplastic polyester elastomer (Tanaka, Abstract, Par. 0008, 0011, and 0026 – see “laminated” and “thermoplastic elastomer”).
Since both modified Shinoda and Tanaka are analogous art as they teach a sound absorption material comprising a thermoformable film and a nonwoven material layer, wherein the thermoformable film is a thermoplastic polyester, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Tanaka to modify modified Shinoda and use a polyester elastomer as the thermoplastic polyester of modified Shinoda. This would allow for the sound absorption property to hardly fall even if a pore size of the material increases, allow for no performance decrease, and allow for high form stability (Tanaka, Par. 0028).
Regarding claim 25, modified Shinoda teaches all of the components of the claimed invention as stated above for claim 8. Modified Shinoda does not teach wherein the multi-layer barrier film comprises a thermoplastic polyurethane layer and a thermoplastic polyester elastomer-based layer.
Tanaka teaches a sound absorption material comprising a filament nonwoven fabric (A) and a nonwoven material layer (B) (Tanaka, abstract and Par. 0008) wherein the filament nonwoven fabric is a thermoformable film wherein the thermoformable film is a thermoplastic polyester elastomer and a thermoplastic polyurethane (Tanaka, Abstract, Par. 0008, 0011, and 0026 – see “laminated” and “thermoplastic elastomer”).
Since both modified Shinoda and Tanaka are analogous art as they teach a sound absorption material comprising a thermoformable film and a nonwoven material layer, wherein the thermoformable film is a thermoplastic polyester, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Tanaka to modify modified Shinoda and use a thermoplastic polyester elastomer and a thermoplastic polyurethane as the thermoplastic polyester of modified Shinoda. This would allow for the sound absorption property to hardly fall even if a pore size of the material increases, allow for no performance decrease, and allow for high form stability (Tanaka, Par. 0028).

Claims 15, 19-21, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda et al. (JP 2008281276 A, herein English machine translation is used for all citations), in view of Czaplicki et al. (WO 2016187526 A1), Tanaka (US 20030077969 A1), and Kondo (JP-4647978-B2, herein English machine translation used for all citations).
Regarding claim 15, modified Shinoda teaches an air duct comprising: one or more sheets molded into a three-dimensional part, wherein each sheet comprises: a plurality of discrete layers layered on top of each other including: a non-permeable (non-breathable) thermoformable film (thermoplastic resin film, 10); a core material layer (intermediate layer, 20), and an air permeable nonwoven material layer (inner cover layer, 30), wherein the layers are thermoformed into a hollow shape (air conditioning duct) defining a channel for the passage of air within the channel; wherein the nonwoven material layer is adapted to face a stream of air within a channel and the core material layer is sandwiched between the nonwoven material layer and the thermoformable film layer (Shinoda, Fig. 1, Par. 0009-0012, and Claims 1-2). Modified Shinoda further teaches wherein the duct layers achieve flexibility and stretchability (Shinoda, Par. 0009). 
Shinoda does not specifically disclose an embodiment wherein the thermoformable film exhibits an air permeability of about 0 l/m2/s to about 250 l/m2/s at 200 Pa.
Shinoda does, however, disclose that it is well known and well within the ability of one skilled in the art to change and modify the air permeability of a substantially non-permeable layer in a composite material to have an air permeability in the range of 0.1 to 50 cm3/cm2/s (1 to 500 l/m2/s) (Shinoda, Par. 0012), which overlaps the claimed range of 0 to 250 l/m2/s, and thus establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05.
It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to have created, measured, and optimized Shinoda’s non-permeable thermoformable film to have an air permeability in the range of 0 to 250 l/m2/s to attain well-balanced air permeability and sound absorption properties (Shinoda, Par 0009-0012, see MPEP 2144.05, II, MPEP 2143).
Modified Shinoda does not teach wherein the core material layer is nonwoven, comprises short fibers having an average length of about 12 mm or less, or is created from a blend of polyolefin and polyester based fibers. Modified Shinoda further does not teach wherein the air permeable nonwoven material layer is needle-punched.
Czaplicki teaches a composite material (acoustic composite) comprising a plurality of discrete layers layered on top of each other including a nonwoven layer (18) and a core nonwoven material layer (middle layer, 16) wherein the core nonwoven material layer (middle layer) is made of acoustic composite material, wherein the acoustic composite material comprises short fibers having an average fiber length of 12 mm or less (Czaplicki, Abstract, Fig. 1, Par. 006, 007, 0018, 0023, and 0054), which lies within the claimed range of about 12 mm or less, and therefore, satisfies the claimed range, see MPEP 2131.03. Czaplicki further teaches wherein the core material layer is created from a blend of polyolefin (polyethylene) and polyester based fibers (Czaplicki, Par. 0025). Czaplicki further teaches that it is well known in the art to make a nonwoven material layer in a composite material a needle-punched nonwoven material (Czaplicki, Par. 0019).
Since both Shinoda and Czaplicki are analogous art as they teach a composite material comprising a nonwoven layer and a core material layer that is capable of allowing and controlling air flow (Czaplicki, Par. 006, 0011 – see “ventilating and air conditioning”; Shinoda, Par. 0009 – see “air conditioning duct”) that absorbs sound (Czaplicki, Par. 001 and 005; Shinoda, Par. 0011-0012), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Czaplicki to modify Shinoda and use Czaplicki’s core material layer (middle layer) as the core material layer (intermediate layer) of Shinoda. This would allow for improved air flow resistance in the core material layer as well as improved sound absorption (Czaplicki, Par. 005-006). It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Czaplicki to modify modified Shinoda and make the air permeable nonwoven material layer needle-punched. This would reduce cost and reduce the amount of waste disposed to landfill (Czaplicki, Par. 0019).
Modified Shinoda does not teach wherein the thermoplastic polyester is an elastomer.
Tanaka teaches a sound absorption material comprising a filament nonwoven fabric (A) and a nonwoven material layer (B) (Tanaka, abstract and Par. 0008) wherein the filament nonwoven fabric is a thermoformable film wherein the thermoformable film is a thermoplastic polyester elastomer (Tanaka, Abstract, Par. 0008, 0011, and 0026 – see “laminated” and “thermoplastic elastomer”).
Since both modified Shinoda and Tanaka are analogous art as they teach a sound absorption material comprising a thermoformable film and a nonwoven material layer, wherein the thermoformable film is a thermoplastic polyester, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Tanaka to modify modified Shinoda and use a polyester elastomer as the thermoplastic polyester of modified Shinoda. This would allow for the sound absorption property to hardly fall even if a pore size of the material increases, allow for no performance decrease, and allow for high form stability (Tanaka, Par. 0028).
Modified Shinoda does not teach that the composite material is one or more sheets joined together at one or more lip portions to form a hollow member defining a channel; wherein the one or more lip portions span a length of the hollow member and are generally parallel to a longitudinal axis of the channel. 
Kondo teaches an air duct formed of one or more sheets joined together at one or more lip portions to form a hollow member defining a channel (duct); wherein the one or more lip portions span a length of the hollow member and are generally parallel to a longitudinal axis of the channel (Kondo, Par. 0001-0002, 0016-0017, Claim 1, and Fig. 1). 
Since both modified Shinoda and Kondo are analogous art as they both teach air ducts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Kondo to create an air duct formed of two sheets of the composite material of modified Shinoda, such that they are joined at lip portions spanning a length of the duct and extending parallel to a longitudinal axis of the channel. This would allow for an air duct that can easily be cleaned, stored, and transported in multiple sheets stacked on top of each other to not take up much space (Kondo, Par. 0008-0009, 0021-0022).
Regarding claim 19, modified Shinoda teaches the air duct of claim 15 as stated above, wherein the core material layer is created from a blend of polypropylene and polyethylene terephthalate based fibers (Czaplicki, Par. 0025).
Regarding claim 20, modified Shinoda teaches that the nonwoven material layer (film or sheet) has an air permeability in the range of 0.1 to 50 cm3/cm2/s (1 to 500 l/m2/s) (Shinoda, Par. 0012) which causes the composite material to have no more than that range of air permeability. Therefore, modified Shinoda teaches the air duct has an air permeability of 1 to 500 l/m2/s, which overlaps the claimed range of 0 to 250 l/m2/s, and thus establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05.
Regarding claim 21, modified Shinoda that the thermoformable film (thermoplastic resin film, 10) is a multi-layer barrier film (has non-breathable and waterproof properties) formed from thermoplastic polymers (polyester) (Shinoda, Par. 0010).
Regarding claim 24, modified Shinoda that each of the plurality of layers are made from different materials (Shinoda, Par. 0009-0012). Modified Shinoda further teaches wherein the thermoformable film is non-permeable and the nonwoven layer is permeable (Shinoda, Par. 0009-0012), and thus they have specific and different air flow resistances. Since the core material layer is made from a different material, it can be said that it has a specific and air flow resistance that is different from both the thermoformable film and the nonwoven layer, and therefore, modified Shinoda teaches the claimed limitations, see MPEP 2143.
Regarding claim 26, modified Shinoda teaches that the air duct is formed from two sheets joined together at lip portions to form the hollow shape (Kondo, Par. 0016-0018, Claim 1, and Fig. 1).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shinoda et al. (JP 2008281276 A, herein English machine translation is used for all citations), in view of Czaplicki et al. (WO 2016187526 A1), Tanaka (US 20030077969 A1), and Kondo (JP-4647978-B2, herein English machine translation used for all citations) as applied to claim 15 above, as further evidenced by Fabric (Fabric, 2022, Dictionary.com).
Regarding claim 17, modified Shinoda that the needlepunched nonwoven material layer is a flexible material formed from polyester fibers (Shinoda, Par. 0009 and 0012). Modified Shinoda teaches the needlepunched non-woven layer is a polyester-based non-woven fabric (Shinoda, Par. 0012). It is well-known in the art that fabrics are inherently formed of fibers as evidenced by the definition of Fabric provided by Dictionary.com. In view of the foregoing, one of ordinary skill in the art would have understood that Shinoda’s polyester-based non-woven fabric is necessarily formed of polyester fibers.


Allowable Subject Matter
Claim 27 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Shinoda does not teach an airduct consisting of two sheets consisting of the claimed a./b./c. sheet structure, because Shinoda teaches reinforcing members are required throughout the sheets. Shinoda further does not teach a nonwoven core material layer consisting of fibers having an average length of about 12 mm or less, created from a blend of polyolefin and polyester based fibers. Shinoda further does not teach an air permeable needlepunched nonwoven material layer. Shinoda further does not teach that the thermoformable film consists of a thermoplastic polyurethane and a thermoplastic polyester elastomer-based layer.
Czaplicki does not teach a substantially non-permeable multi-layer thermoformable foil or film. Czaplicki does not teach an air duct consisting of two sheets joined together at lip portions and molded into a three-dimensional part.
Tanaka does not teach an air duct consisting of two sheets as described in claim 1. Tanaka does not teach sheets consisting of a substantially non-permeable multi-layer thermoformable foil or film, a nonwoven core material layer, and an air permeable needlepunched nonwoven material layer.
Kondo does not teach the layered structure of each sheet of independent claim 27.
The prior art of record does not disclose or render obvious the invention of claim 27.
For the reasons stated above, the subject matter of claim 27 is allowable over the prior art of record.

Response to Arguments
Applicant’s remarks and amendments filed 07/15/2022 have been fully considered.
Applicant argues that Shinoda does not teach the newly amended features of claims 1 and 15 regarding one or more sheets being joined together at lip portions which span a length of the hollow member and are generally parallel to a longitudinal axis of the channel. This is found persuasive.
A new grounds of rejection has been made. The new grounds of rejection relies upon newly cited Kondo to teach the new specific limitations discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        

/Eli D. Strah/Primary Examiner, Art Unit 1782